Case: 15-11143      Document: 00513427689         Page: 1    Date Filed: 03/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11143
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

ALFRED BROOKS,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:98-CR-84-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Alfred Brooks, federal prisoner # 30337-077, pleaded guilty to being a
felon in possession of a firearm, maintaining a place for the purpose of
manufacturing, distributing, or using a controlled substance and aiding and
abetting, and using and carrying a firearm during a drug trafficking offense
and aiding and abetting. He appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of his sentence pursuant to Amendment 782


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11143    Document: 00513427689     Page: 2   Date Filed: 03/17/2016


                                 No. 15-11143

to the Sentencing Guidelines. He argues that the district court abused its
discretion in finding he was ineligible for a sentence reduction because the
calculation of his advisory guidelines range did not involve a drug quantity.
He contends that he is eligible for a sentence reduction because his conviction
for maintaining a place for the purpose of manufacturing, distributing, or using
a controlled substance involved drugs. He further asserts that the district
court based its decision on a clearly erroneous assessment of the evidence and
did not consider the 18 U.S.C. § 3553(a) factors.
      The district court correctly determined that Brooks was not eligible for a
sentence reduction based on Amendment 782 because his sentence was not
based on U.S.S.G. § 2D1.1(c). Because Brooks’s sentence was not based on a
guidelines range that was subsequently lowered by the Sentencing
Commission, he was ineligible for a § 3582(c)(2) sentence reduction based on
Amendment 782. See United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir.
2009) (per curiam). Therefore, Brooks has not shown that the district court
abused its discretion in denying his § 3582(c)(2) motion. See United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (per curiam).
      In addition, Brooks challenges the drug quantity alleged in the
indictment and Presentence Report and argues that the Government breached
his plea agreement by using protected information to increase his sentence.
However, § 3582(c)(2) is not the appropriate vehicle to challenge purported
errors in the original criminal proceeding and sentencing. See United States
v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
      AFFIRMED.




                                       2